In an action for divorce based ton cruel and inhuman treatment and abandonment, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme (¡Court, Kings County, dated January 26, 1973, as dismissed his complaint after a nonjury trial. Case remitted to the Special Term for formulation of findings of fact essential to its decision; determination of appeal held in abeyance in the interim. Upon the making of appropriate findings and the riling of the record thereof in this court, the appeal will be restored to the calendar. An intelligent judicial review of the decision of the Special Term cannot be had in the absence of findings essential to the decision (CPLR 4213, subd. [b]). The findings of fact set forth in the judgment appealed from are inadequate in that they shed no light on the reasons underlying the Special Term’s dismissal of the complaint. This court has had occasion in ¡the past to express its dismay regarding the failure of Trial Judges in nonjury cases to comply fully and meaningfully with (CPLR 4213 (subd. [b]). (See Matter of Borneo v. Borneo, 40 A D 2d 685; Drishell v. Alfana, 12 A D 2d 973.) We take this opportunity to emphasize once again the importance of compliance with the statutory requirement. Martuscello, Acting P. J., Latham, Christ, Brennan 4nd Benjamin, JJ., concur.